Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE TAX-MANAGED GROWTH FUND 1.1 EATON VANCE TAX-MANAGED GROWTH FUND 1.2 Supplement to Prospectus dated May 1, 2007 Yana Barton and Michael A. Allison have joined Duncan W. Richardson and Lewis R. Piantedosi as portolio managers of Tax-Managed Growth Portfolio. Ms. Barton and Mr. Allison each manage other Eaton Vance portfolios. Both are Vice Presidents of Eaton Vance and have been employed with Eaton Vance for more than five years. March 1, 2008 COMBTMGPS EATON VANCE TAX-MANAGED GROWTH FUND 1.1 EATON VANCE TAX-MANAGED GROWTH FUND 1.2 Supplement to Statement of Additional Information dated May 1, 2007 1. The following replaces the first sentence of the first paragraph in "Portfolio Manager" under "Investment Advisory and Administrative Services". Portfolio Manager. The portfolio managers of the Portfolio are Duncan W. Richardson, Lewis R. Piantedosi, Michael A. Allison and Yana Barton. 1. The following is added to the tables in "Portfolio Manager" under "Investment Advisory and Administrative Services". Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts Paying a Performance Fee Paying a Performance Fee Michael A. Allison Registered Investment Companies 4 $13,908.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Yana Barton Registered Investment Companies 1 $ 4,558.4 0 $0 Other Pooled Investment Vehicles 2 $ 650.7 0 $0 Other Accounts 2 $ 750.5 0 $0 (1) In millions of dollars. For registered investment companies, assets represent net assets of all open-end investment companies and gross assets of all closed-end investment companies. (2) As of January 31, 2008. Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds Tax-Managed Growth 1.1 Michael A. Allison None $500,001 - $1,000,000 Yana Barton $1 - $10,000 $100,001 - $500,000 Tax-Managed Growth 1.2 Michael A. Allison None $500,001 - $1,000,000 Yana Barton None $100,001 - $500,000 (1) As of January 31, 2008. March 1, 2008
